 1   ELIZABETH A. STRANGE
     Acting United States Attorney
 2   District of Arizona
     JOSH A.C. ACKERMAN
 3   Assistant U.S. Attorney
     State Bar No. 020088
 4   United States Courthouse
     405 W. Congress Street, Suite 4800
 5   Tucson, Arizona 85701
     Telephone: 520-620-7300
 6   Email: Josh.Ackerman@usdoj.gov
     Attorneys for Plaintiff
 7
                          IN THE UNITED STATES DISTRICT COURT
 8
                                FOR THE DISTRICT OF ARIZONA
 9
10   United States America,                                   No. CR 18-2681-TUC-RM
11                           Plaintiff,
                                                         UNITED STATES OF AMERICA’S
12            vs.                                         SENTENCING MEMORANDUM
13
     Silverio Montijo-Flores,
14
                            Defendant.
15
16           Now comes the United States of America, by and through its attorneys undersigned,
17   and files this Sentencing Memorandum in connection with this matter. The United States
18   advises the Court that it does not object to the Probation Department’s scoring in the Report
19   (hereinafter “PSR”). The Government requests that the Court adopt the scoring and
20   requests a sentence within the terms of the Plea Agreement. The Government believes that
21   a sentence within the terms of the Plea Agreement will meet the objectives of 18 U.S.C. §
22   3553. The Government concurs in the recommendation of the Probation Department of a
23   sentence of six (6) months. Specifically, but not exclusively, the Government submits to
24   the Court that such a sentence would appropriately account for the nature and
25   circumstances of the offense and the history and characteristics of the defendant and would
26   provide adequate deterrence to criminal conduct. 18 U.S.C. § 3553(a)(1) and (a)(2)(B).
27      I.      The Defendant Underplays His Immigration and Criminal History
28           The Defendant asserts in his Sentence Memo, and Request For Court to Approve
 1   Plea Agreement, that “[h]e has no other contacts with law enforcement that led to his arrest
 2   for any other possible criminal offenses, based on the information available.” (Doc. 17,
 3   p.2). This, at best, understates the Defendant’s history and characteristics.
 4            The information – which is available in the PSR – is that “[r]ecords indicated that
 5   Montijo-Flores had been apprehended 16 times previously as a foot guide.” PSR, ¶ 7.
 6   Leaving aside the issue of the Defendant’s alleged previous activity as a foot guide, the
 7   PSR notes that the Defendant “has been removed from the United States to Mexico on
 8   four occasions: December 23, 2013; February 1, 2017; April 12, 2018; and July 11, 2018.1
 9   Additionally, the defendant was granted a voluntary removal on 12 unknown
10   occasions.” Id., 32 (emphasis added). That constitutes 16 removals, either formal or
11   voluntary, for the Defendant. While the Government forbore prosecution on the 12
12   voluntary removals, each constituted an arrest on a possible criminal offense, specifically
13   Entry Without Inspection, in violation of 8 U.S.C. § 1325.
14            The Government urges the Court in imposing a sentence, to follow the statutory
15   mandate of 18 U.S.C. 3553(a)(1) that Court “shall consider (1) the nature and
16   circumstances of the offense and the history and characteristics of the defendant[.]” The
17   Defendant in this case has four removals, 12 voluntary removals and received two
18   misdemeanor convictions. Both misdemeanors were the result of a plea agreement in
19   exchange for dismissal of felony charges. The Defendant has absolutely no basis to assert
20   that he was ignorant of the potential consequences of yet again returning to the United
21   States without permission.
22      II.       The 105 days “time served” Requested By the Defendant Does Not Adequately
23                Reflect the Goals of Sentencing
24            The Government would urge the Court, as it considers the statutory sentencing
25   factors, to note that the Defendant, although he is 42 years old, continually returns from
26
27            1
              The Government would note that the Defendant, according to the unobjected-to
28   PSR, “never resided in the United States.” PSR, ¶ 36. This fact, along with his constant
     returns to the United States is certainly consistent with a foot guide, not a simple immigrant.

                                                    -2-
 1   Mexico to the United States illegally. The Court has ample reason to cast a jaundiced eye
 2   upon his self-serving claim that he “intends to relocate to Chihuahua, Mexico, and secure
 3   work in the mines.” PSR, ¶ 37. There is nothing in the Defendant’s incessant re-entryism
 4   to lead the Court to credit that assertion as anything of value.
 5          His most recent arrest prior to the incident at bar, was on July 11, 2018. PSR, ¶ 32.
 6   That removal followed his release from a 90 day prison sentence for one of the
 7   aforementioned Entry Without Inspection convictions. PSR, ¶¶ 26, 32. That conviction
 8   was for an arrest on April 11, 2018. PSR, ¶ 26. That 90 day sentence followed a 30 day
 9   sentence for the same crime in 2017. That was a 60 day increase over his previous
10   sentence.
11          The Defendant’s request in this felony case amounts to a mere 15 day increase over
12   his most recent misdemeanor sentence. In light of his near-constant re-entries into the
13   United States that is not an appropriate sentence. It does not enhance deterrence, reflect
14   adequately his conduct, nor does it promote respect for the law. It isn’t even consistent
15   with the pattern of sentencing the Defendant has received in his own previous cases.
16          The six months recommended in the PSR is consistent with the goals of sentencing
17   and the situation of this specific serial recidivist Defendant.
18          Regardless of whether or not the Court agrees with the Government’s
19   recommendation, the Government requests that the Court not depart or vary below the
20   range agreed in the Plea Agreement by the parties.
21          Respectfully submitted this 8th day of March, 2019.
22
                                                 ELIZABETH A. STRANGE
23                                               Acting United States Attorney
                                                 District of Arizona
24
                                                 s/Josh A.C. Ackerman
25
                                                 JOSH A.C. ACKERMAN
26                                               Assistant U.S. Attorney
27
28   ///

                                                  -3-
 1   Copy of the foregoing served electronically or by
     other means this 8th day of March, 2019, to:
 2
     J. Paul Breshears, Esq.
 3   Counsel for the Defendant
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -4-
